DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 8 and 15. The closest found prior art are Simpson et al (US 20040109551 A1), Min et al (US 20100302254 A1), Book et al (US 20090197621 A1) and Nelissen et al (US 8374628 B1).

Simpson discloses an internet call waiting client that allows a customer/user to select graphics, animation and sounds to accompany internet call waiting messages ([0008]).  Simpson discloses user/subscriber may select the graphic presented when an Internet Call-Waiting message is received such as a car that represents the user/subscriber may select to personalize their Internet Call-Waiting message ([0035]). Simpson discloses the user can also associate content with groups of telephone numbers and with categories of telephone numbers for example the user can associate content with "Family," "Personal," "kid's friends," "Mom's friends" and any other category of telephone numbers ([0040]). 

([0011]). Min discloses  a user profile database that includes user relationship information that includes information concerning a relationship-type such as a lover, a friend, a family member, and the like ([0049]). 

Book discloses system and method for displaying the geographic location associated with a phone call received on phone-equipped mobile devices ([0016]). Book discloses identifying a phone number associated with the incoming call and determining the geographic location associated with the incoming call ([0017]). 

Nelissen discloses method and system for providing geographic location information such as depicting a map of current geographic location on telephone device (col 3, lines 45-50). Nelissen discloses determining if caller is within a threshold distance of callee (col 11, lines 30-35). 

Neither Simpson, Min, Book nor Nelissen, alone or in combination, teach the claim limitation of receiving a selection to change an insertion point specified by a relationship animation template and depicting a relationship animation according to the changed insertion position.  While Simpson and Min discloses determining relationship information of caller, Simpson and Min are silent to receiving a selection to change an insertion point. Book and Nelissen discloses depicting map including geographic location of caller and callee including using threshold distance, but Book and Nelissen are silent to receiving a selection to change an insertion point. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1, 8 and 15.


	

	Conclusion                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618